An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

3UPREME COURT
DF
Mama

{a} mu 

 

close this matter.

I
[ IN THE SUPREME COURT OF THE STATE OF NEVADA
!

' IN THE MATTER OF THE
HONORABLE MICHELLE LEAVITT,
EIGHTH JUDICIAL DISTRICT COURT,
DEPT. 12, COUNTY OF CLARK, STATE

No. 67987  L  3

JUL 15 2015

 

 

   

 

OF NEVADA. g. m *‘Eﬁ’rL-lf’iw“ .
M mil  r.»
‘ CHEF [Ezra ; {ILER
ORDER ADMNISTRA TIVEL Y CLGSING CASE ll

This; matter was docketed in this court‘on May I3, 2015! with
the ﬁling of a certiﬁed copy of the Stipulation and Order for Public
Reprimand. See Procedural Rules of the Nevada Commission on Judicial
Discipline (“PRJDC”), Rule 28(2) (upon the ﬁling ofaduption and ﬁling‘of a
decision, the commission must ﬁle a certified copy of the decision with the
clerk of the supreme court). Respondent did not subsequently file a notice

See PRJDC 34(2); NRAP
3D(d). Accordingly, the clerk of this court is directed to administratively

of . appeal with the clerk of the commission.

It is so ORDERED.

1 mej C

cc: Nevada Commiseiun on Judicial Discipline
Law Offices of Kermitt L. Waters